Crises in the car industry (debate)
The next item is the statements by the Council and the Commission on the crisis in the car industry.
Madam President, Commissioner Verheugen, ladies and gentlemen, in the third quarter of this year, the European automotive industry has been hit by the deepening crisis in the global economy. This comes after the industry's good performance in the second quarter of the year. All the leading automotive markets in the world are being affected, but with differing levels of seriousness.
Sales in the United States have fallen by 32% in a year, reaching their lowest level in 25 years. The three big American car manufacturers - General Motors, Ford and Chrysler - have requested emergency aid from the Federal State. The emerging markets which, until this summer, offset the fall in sales for these countries, have also been hit by the crisis, but to a lesser degree.
In China, sales were down 1.4% in September. This is the second consecutive month of falling sales in China, following the 6.3% drop in August.
In Brazil, car sales were down 11% last month, for the first time since 1999.
The automotive market has not yet fallen in Russia, but there is a significant slowdown in this market and it could experience the first falls at the beginning of next year.
We can clearly see, then, that the situation is also worsening in the large emerging countries.
In Europe, vehicle registrations were down almost 4% over the period from the start of the year to last August. The end of the year may prove difficult and the decline in the automotive market could be around 5% for the whole of 2008, which, for this market, would be the worst result recorded since 1993.
Throughout the world, however, the automotive industry is making considerable efforts to tackle the crisis and is trying to find the foundations for new growth. The measures to reduce production will have negative knock-on effects on jobs in all value chains as well as on demand. We shall see this in the next few days.
Despite the difficult economic situation, the leading European car manufacturers will still be profitable in 2008, even though the growth rate in margins is obviously slowing down. They are able to maintain this profit situation given the very high productivity gains made over the last few years. The competitive position of the European automotive industry remains, therefore, relatively good - I am not saying this lightly -, and this is explained by three factors.
Firstly, the fact that the European automotive industry is increasingly present in the emerging countries, which are both markets and production sites. It is in these emerging countries that growth, even if it is slowing down as I have already mentioned, remains a driving force.
The second factor is that there is a better new models policy, with models that are now more economical, ecological and in tune with consumers' demands.
Finally, as I pointed out, given the productivity gains in previous years, the financial situation of the European industry is, at present, still relatively healthy.
Above all, in this situation, vigilance is required to prevent State subsidies granted to non-European manufacturers by their governments from distorting fair competition on the world market, in particular, on the emerging markets. Targeted and temporary support measures for European producers could prove useful, in particular, to improve the technological and ecological performance of the European car population, where the regulatory environment, as we know, is the most demanding in the world in terms of environmental legislation. This is what led European manufacturers to invest more heavily than their main American competitors in research and development to face up to these ecological challenges.
We can be pleased that this has given our industry a lead in the environmental sector, but we must be vigilant and make sure that it effectively maintains this lead. The Commission - I shall leave Commissioner Verheugen to expand on this - will make proposals on 26 November regarding European measures to support industry, especially the automotive sector. The European Investment Bank is also being asked and should participate in the efforts underway at European level.
Member States must provide the Bank, if necessary, with the appropriate resources so that it will be in a position to make available new resources to support the automotive sector. Member States are also considering national actions to support their manufacturers. These efforts must be coordinated in order to maximise the effectiveness of this support. As it has done in other areas in response to the crisis, the French Presidency shall do its utmost to obtain joint European action on this major industrial issue.
The December European Council will debate the Commission's proposals and the various national support plans that may have been put in place by then. This will, of course, involve acting consistently with the other political objectives of the Union. Support for the automotive sector must, in particular, respect the integrity of the internal market. It is in no one's interest to take advantage of the crisis to create distortions on the automotive market and, naturally, this support must resolutely fall within the environmental objectives that the Union has set in the energy and climate change package.
I believe the Commission is working towards this. The Presidency is determined to promote the emergence of a balanced agreement between Member States and Parliament on a coordinated offensive approach in support of the automotive industries.
Madam President, Mr President-in-Office of the Council, ladies and gentlemen, it is not surprising that the first full impact on the real economy of the crisis in the financial markets has hit the car market.
The car market is particularly sensitive to consumer behaviour. It is clear that, in this situation, consumers who are unclear about their own economic future, who do not know whether they will still have a job next year, whether their income will be as high, or whether they will still have their capital, are not going to rush out and buy a new car. That is a well-known and also probably a natural reaction.
It is not just the crisis in the financial markets that leads to this restraint, however. There is also uncertainty amongst manufacturers and consumers in respect of the requirements that politics will make of the car of the future. Consumers do not know, for example, whether they can count on tax incentives or allowances if they buy or do not buy certain cars. It is therefore necessary for the statutory conditions for the industry to be cleared up as soon as possible.
The situation is clear. The motor industry is a key industry, if not the key industry, for Europe and it consists of more than the manufacture of cars. We have to look at the entire supply chain and the entire car market which, of course, also includes the vehicle trade and vehicle repair shops. This is a sector which, all told, employs 12 million people in Europe and has a far-reaching impact stretching into other sectors.
The President-in-Office of the Council has already described the decline. I will give you another figure. So far this year, 700 000 fewer new cars have been registered across Europe than last year. This has essentially been over a nine-month period, which means that by the end of the year, the figure will probably have risen to over a million. I am sure you can quite easily imagine the economic consequences of this.
We still have no reason to hope that this will change very quickly in 2009. In other words, we must assume that 2009, too, will be a crisis year for the motor industry, which will have significant effects on capacity utilisation, the number of people employed and the ability of car-makers to invest, especially as relates to large investments such as are needed to meet the requirements for low-pollutant and low-consumption vehicles.
This economic development has also given rise to an extremely negative development in relation to the environmental situation. The older the stock of cars on the roads of Europe, the greater the pollution produced - and this is a very important point that we must keep an eye on. If we really want to bring down pollutant emissions, in particular of CO2, and that is our joint priority target, the crucial thing is to replace the old cars currently being driven around the roads of Europe quickly.
For a little while now, exactly the opposite has been happening. The stock of cars on Europe's roads is getting older and older and pollutant emissions are rising. I say to you, in the clearest possible way, that if all the parties involved - Parliament, the Council and the Commission - do not pay very close attention to making cars affordable for consumers in the next few years, this situation will be exacerbated further.
We can, of course, already offer zero-emission cars. It is just that no one can afford them. We therefore have to create a reasonable relationship between these points. As you know, we do have the Cars 21 process. Since we recognised the seriousness of the situation at a very early stage, I arranged a 'motor summit' as part of this process a few weeks ago in Brussels with car manufacturers, the Member States in which cars are manufactured, the unions, the environmental associations and all stakeholders. Through this, a couple of things that we need to do became very clear.
The first of these is that we really must keep the statutory conditions for business stable and predictable. The industry must know where it stands and what we expect of it. We must keep an eye on the cumulative effects of the measures we take. I think it right that I should remind you that CO2 is not the only thing that we are discussing when it comes to the motor industry.
We have already approved Euro 5 and Euro 6. The measures have not yet been implemented, however, and they, too, require high levels of investment and will make vehicles more expensive. We have already adopted additional requirements relating to protecting pedestrians. This again means a need for heavy investment, and that makes cars more expensive. We already currently have making their way through the legislative process further strict regulations relating to safety improvements in European cars. The effect is the same. When we take all this together, we can already see that European vehicles are going to experience a clear jump in prices over the next few years, and we must take account of this too.
The second thing was that we agreed that demand must be boosted. This can take place in various ways. In my opinion, tax incentives are a good tool, but only when the tax incentives in question are CO2-based. Tax incentives that quite simply lead to any old cars being bought are really of little use. They must be about strengthening the demand for low consumption and environmentally friendly cars. The same applies to public procurement.
Then there is the question of the ability to invest. In this regard, there has been a line of credit at the European Investment Bank for years whereby car makers are offered favourable-rate credit in order to develop new environmentally friendly vehicles. These lines of credit were also utilised in recent years, so this is nothing new.
We now need to increase these lines of credit to be able to meet demand and the European Investment Bank is ready to do that. I am working on the basis that the relevant decisions will have been taken before December is out.
Finally, I would like to point out once again that we must ensure in our trade policy, too, that we maintain the future readiness of the European motor industry. The competition will be increasingly relocated to regions of the world with expectations of high growth. We will be competing in these regions with manufacturers from other parts of the world who manufacture under significantly cheaper conditions than European manufacturers.
Let me be quite clear here: the great advantage that the European manufacturers have in terms of global competition is the fact that Europe will soon already be offering the cleanest and safest cars in the world and it is my hope, when it comes to quality, that the same will apply and that we will also be offering the best cars in the world.
Let me add something about the problem at hand, the one that really led to this debate here today in the first place. One European car maker, Adam Opel GmbH in Germany, a 100% subsidiary of General Motors, is currently in very worrying financial waters. Negotiations are under way between Opel and the German government as to whether there may be a state guarantee to solve Opel's financial problems. Very serious arguments of political policy structure are being put forward to oppose this and I can well understand these arguments since we have an industrial policy that is not based on subsidies and that will continue to operate that way. Our European industrial policy aims, by hook or by crook, to prevent a return to the old subsidising mindset and instead to help industry to grow through predictable, stable conditions for business and to hold its own in competition.
The problem at Opel is, however, not one caused by management error, poor production or bad quality cars. This company has, in recent years, made particular efforts to meet the requirements of the future, with high levels of investment in modern technology. The problem arose solely on the back of the crisis situation at Opel's US parent company. I really do believe that what we have here are extraordinary circumstances, circumstances that do not apply to other manufacturers in Europe and which justify the consideration of extraordinary measures.
I would like to reiterate that we are not talking about subsidies here but about a possible guarantee. This is a competitive company we are talking about. From the European point of view, we have no interest in seeing Opel disappear from the marketplace, and this is not just a German problem either. Opel manufactures in several European countries and has a supply chain stretching across Europe. That supply chain is closely connected with all the other car makers, which means that, if a large European manufacturer were to vanish from the marketplace, that would also have consequences for all other manufacturers. As I say, that would not be in our interests while, from the social and political viewpoints, it would clearly not be justified to say that Opel employees have to foot the bill - and I want to make this point clearly - for serious and irresponsible errors that were made at the parent company in the United States.
(Applause)
We will see, then, what decision the governments affected reach, and I say the word governments expressly, something that has not been on sufficient public display hitherto.
In Sweden, too, there is a problem with another General Motors subsidiary, Saab, where the problems are structural and considerably worse. In addition, there is a problem in Spain, where the planned production of a new environmentally friendly vehicle is in doubt. From the European perspective, I would say that we will do everything in our power to help European manufacturers get through this difficult time so that they will be able to play their role as a real engine for future growth and sound jobs in the future, too.
(Applause)
Madam President, ladies and gentlemen, we are talking about the manufacturing sector in the European Union that produces a third of the cars produced in the world. In Europe, the sector employs three million people in addition to all the indirect employment, and it is one of the key industries for the world as a whole in terms of direct sales, indirect sales and total number of people employed.
Let us also consider that today, while we are having this debate, the most recent estimates say that over the coming year, the numbers of unemployed people throughout the European Union will double. Personally, I believe that even this estimate is optimistic. I agree with the Commissioner that the car industry should receive assistance, in the attempts that we have requested to produce cars with low emissions and low fuel consumption. We need to aid change, not penalise those who are left behind, and we need to link funding to innovation. If helping car firms to recover may seem burdensome, the bankruptcy of some of them would cost the EU much, much more.
The sector is in crisis, throughout the world, and we can find a way out of this situation by making a technological advance - here we are in agreement - and therefore we need to decide between producing 21st century cars in Europe or losing this manufacturing activity to countries which are coming close to producing low-technology, low-cost cars in large quantities, such as India or China.
It is true that banks are now no longer lending money, that the large automobile firms are using up the liquidity that they had previously built up, and which had existed up until halfway through this year, and that the market has shrunk significantly and will end 2008 with negative figures and, I believe, Mr Jouyet, with a percentage figure closer to two digits, while my forecasts for 2009 are pessimistic.
Europe has a great opportunity: to support, without discrimination, structural changes to the sector with long-term, low-interest loans and assistance for research.
Madam President, ladies and gentlemen, faced with the recession, the Socialist Group in the European Parliament advocates a united and European policy. This is true not only for financial confidentiality, it also applies to the other economic sectors, including the industrial sector.
We have often regretted the lack of a strong industrial policy in the European Union. Countries such as the United States and Great Britain have allowed their industries to decline while mainly backing services. The outcome is not convincing. Europe must fight to maintain the extensive industrial fabric on which SMEs and services to businesses are dependent.
The automotive industry in Europe is by no means a dinosaur, it is not a species doomed to extinction. I agree fully with Vice-President Verheugen in this respect. We account for one third of all automobile production in the world, despite the fact that car production has declined recently. Cars produced in Europe must become cleaner and less energy-guzzling and, for the foreseeable future, we will not be able to do without this essential, individual means of transport. The best possible organisation of collective transport will never succeed in appeasing the human need for mobility. The European Union must therefore develop a common response to the sector's problems and the response cannot be, as Mr Verheugen has just stated, the strangulation of the European automotive industry. I do not want a Europe in which the only cars on the road are Japanese - or, in the future, Chinese.
I am aware that the politically correct argument insists on promoting so-called 'green' jobs. A recent United Nations report estimates the potential for green jobs in the world to be 3% of global jobs. This would be very welcome. However, simple arithmetic leads us to conclude that 97% of jobs are not green, but fall under the realm of traditional sectors. This is another reason for us to fight to maintain a European automotive industry which employs 2 million people directly and 10 million indirectly, equating to 7% of all European jobs.
When the United States, China and Japan are investing massively in economic programmes, Europe cannot afford to sit back and watch passively as whole swathes of its industry disappear. Those who tell us that we must leave the market alone are naïve ideologists. Without intervention by the public hand, the hidden hand, dear to Adam Smith, will prefer the short term and will destroy structures that are essential in shaping our common future.
Lastly, we expect the Commission, Madam President, to provide a proactive framework to maintain the competitiveness and the very existence of the European automotive industry.
(Applause)
Madam President, Commissioner Verheugen has very impressively illustrated how the crisis spilled over from the financial market to the market in car sales. What is more, the reality of the situation is that confidence has evaporated and uncertainty prevails in respect of future regulation on CO2. For this reason, I am only able to call on my fellow Members and the Council to come to a clear and reliable regulation in this area of CO2 regulation for cars very quickly - on the basis of what has been put forward by the French Presidency, for which I can only congratulate you, Mr Jouyet.
Yet the absolutely most climate-friendly car we could possibly want in Europe is worth nothing if it is in the shop window and not on the road. People do not just need to drive such a car, they have to be able to pay for it too. That is why we are calling for the following three-pronged approach. First of all, get new models on the streets. This requires lots of investment in research now, for which reason we welcome the European Investment Bank's programme. Ecofin meets on 2 December - we hope that a decision will be made there that will bring about flexible, favourable credit flows in the motor industry.
Secondly, the motor industry financial institutions must be safeguarded. We cannot do that here, at the European level - it must be included within the national rescue packages, which must remain open.
Thirdly, we must have scrapping premiums in Europe. Italy has taken a lead in this area, as has Sweden, though perhaps not quite as impressively as Italy. This is how tax incentives can be used to get new models onto the streets. It would be good if no European barriers were put in the way on the basis of competition law. For that reason, it would also have been good if Mrs Cruz had been present. This is the route to a new way forward!
Madam President, Mr President-in-Office of the Council, Commissioner, just like yesterday, I feel I have to say that I have great doubt about the honesty with which the Commission is conducting this debate. It is my opinion, Commissioner, that as the founder of the CARS 21 strategy group, you must, for starters, accept the responsibility for the fact that it has failed to achieve its aim of putting the European motor industry on a proper future-ready footing. What have you actually done over recent years that there is now a need to use this financial crisis to balance the books?
The fact that the motor industry in Europe has a strategic problem is one thing. However, the fact that you do not include your strategic weaknesses, as it were, over recent years - your inability to get behind environmental innovations - on the balance sheet, that I find dishonest. If thousands and tens of thousands of European families are now to fear for the future of their jobs in the motor industry, the Commission, too, the Commissioner and CARS 21 must all bear some responsibility for this.
How can we actually tell that the Commission, and you in particular, Commissioner, did not do anything to bring about the situation whereby the strategic goals resulting from the volatile oil prices caused by the finite nature of the oil supply and from the exigencies of protecting the climate were not ultimately implemented? Commissioner, you personally blocked your fellow Commissioner Mr Dimas's proposals on CO2 regulation for cars for years. You are the one with your foot on the brakes in relation to bringing about a binding target for efficient cars - the conversion to a binding agreement by the middle of the coming decade of something which was voluntarily agreed back in the mid-1990s. You want there to be less environmental innovation than was already taken for granted in the mid-1990s. Yesterday, we learnt that the Council, under German pressure, is still not prepared to sign up to binding targets for 2020 that are, in any case, still close to those of the mid-1990s.
For me, these double standards, this dishonesty in the debate about environmental innovation is a scandal. I call on you, in this trilogue, to finally live up to a promise you make in this debate about innovation in the motor industry. Anything else would mean that you really would assume even greater responsibility for the failure of this industry and its suppliers to be future-ready.
The crisis in the car industry has various causes, but clearly one of the most important is the fall in purchasing power of most of the population as a result of their low incomes, particularly due to low pay, precarious work and unemployment.
As a result, one of the most effective measures would be to increase pay through a fair distribution of income. However, naturally, other measures are required now. This is because the halt in production by car manufacturers has repercussions on many other sectors, including the various component industries and transport, which may exacerbate the whole economic and social situation.
Therefore, just as there have been exceptional measures for the financial sector, there should also be exceptional measures for the car sector in order to safeguard employment. It cannot be said that defending production and employment is not as important as the financial sector. We must ensure the necessary solidarity to support industry in the European Union, particularly in the more fragile economies and sectors.
In Portugal, this situation is very worrying as the sector is heavily dependent on the strategy of multinationals. In recent years, we have seen various relocations, both in the production of cars, as in the case of Opel and Renault, and in the production of components, such as the cases of Yazaki Saltano and Lear in particular, in addition to the threat of reduced employment in other companies, such as Sunviauto and Delphi and in hundreds of micro- and small enterprises affected by this situation.
In some cases, production has been halted for several days, as at Autoeuropa in Palmela and at Renault's component plant at Cacia, Aveiro, due to a lack of orders. With fewer cars and fewer components coming and going, goods transport is also affected.
Therefore, Commissioner, President-in-Office of the Council, it is vital for the European Union to provide extraordinary support to help industrial production and safeguard employment with rights.
(DE) Madam President, Commissioner, the harbingers of the crisis in the motor industry, such as the first falls in orders, were probably not taken seriously enough. At first we perhaps hoped it would just be gas-guzzling American cars that would be affected. Anyone who has spoken a little to car dealers knows diesel vehicles have been hard to shift in the EU, too, for months now.
Therefore, the European Union should not be surprised by the ever-worsening maelstrom of problems since it has worked industriously to bring about the downfall of this once blooming sector through a flood of regulations, for instance, that have been rained down on the motor industry. Companies need a stable, predictable legal basis on which to be able to make plans. If the EU constantly changes the rules, it will perhaps eventually drive every industry to ruin. Nor should we forget the continuous ratcheting up of the tax load on diesel and, recently, the biofuels adventure.
To solve the crisis, then, it will not be enough for the EU to release the planned EUR 40 billion in credit. The Union must create predictable conditions of trade in future that it is possible to plan around, and it must do so for every industry.
(DE) Madam President, I would like, once again, to emphasise the importance of the motor industry with its 12 million direct and indirect jobs and its status as a worldwide technology leader in the sector. We must recall - Commissioner Verheugen and others have done so - that the motor industry is of course dependent on the state of the economy and the price of oil and that buyer behaviour exhibits a dramatic loss of confidence in times of crisis in the financial markets. That is the main problem in the motor industry. Competition is very tight, and it simply cannot be possible for an individual company - or even an individual Member State - to put in place measures which distort competition without the European Commission taking care to prevent the distortion in question.
I say this by way of a preliminary remark. In light of this, the proposals to create a Europe-wide economic stimulus package are just as counterproductive as individual proposals to put up a protective shield over the entire motor industry. I believe the right course to be to promote research and development into low-pollutant vehicles, either through the research programme or by means of credits, as proposed by the Commission. I think it is necessary to ensure that aid at the Member State level, equally, is not allowed to lead to distortions in competition. I am also absolutely convinced that we must not alter competition policy overall, as I have read in recent days in proposals, including from prominent sources within this House.
The Commission is right when it applies the rules on competition strictly. I would also say, however, that it is possible that we need to come up with European transitional solutions - but not long-term subsidisation - for management errors of the like that have affected GM in the United States and its subsidiaries, and that such solutions must be subject to competition law. Only in this way can the jobs in this industry be secured in the long term, and I would also say that the best incentive would be to postpone a sensible climate-change policy for cars, make cars affordable, as has been said, and not to make any excessive demands. I can only describe what Mrs Harms said in this regard as completely removed from the reality of the situation.
(DE) Madam President, Commissioner, Mr President-in-Office of the Council, ladies and gentlemen, the reality is that the motor industry is in crisis and there are many reasons for this. The financial crisis, in particular, has further accelerated the crisis in this sector and the Member States are currently working on resolutions.
The European automotive industry is a key industry. For that reason, we need European solutions for this key European industry in order to defeat this crisis. Nearly all car makers have European structures. In order to be able to implement the necessary investment in environmentally friendly vehicles - as has been mentioned a number of times today - and low-consumption technologies, car makers need public guarantees or low interest credit from the European Investment Bank. The supply industry, too - and this is very important - must not be forgotten in all this. The supply industry contains small and medium-sized companies in which jobs are created and innovation occurs.
Yet what can the European Union do to protect this key industry? In the last plenary part-session, the President-in-Office of the Council proposed that key industries should be protected. For me, this was a good idea, because if you take the proposal to its logical conclusion it means a 'Volkswagen Law' for the entire European motor industry. That would certainly be a sound instrument. The European Commission, however, is currently fighting against this protective instrument. Therefore, I would ask the Commission this: will it hold its grudge, despite the crisis in the motor industry, or will it change course in light of this crisis?
(NL) Madam President, it is telling that the Commissioner for Enterprise and Industry is here but not the Commissioner for Competition. I have major reservations about helping out the car industry. Whilst the problems are undeniably very serious, why support the car industry and not other sectors? The problems have possibly been exacerbated, but certainly not caused, by the credit crunch, and state aid should not be a reward for bad behaviour. Although the EU Treaty allows for rescue aid, we should not use tax money - which, after all, is paid for by the public - to keep ailing industries afloat. Neither should we forget that huge amounts of money have already gone into the rescue of car manufacturers in recent years - not always successfully, I should add.
While we have a short-term responsibility for jobs that are on the line, we also have a long-term responsibility to leave behind a healthy economy, a healthy environment, and also healthy state finances for future generations. I find it a bit unfair that there has been no money for care, education, child care or the environment for years, and that we are now being asked to pump billions into the car industry to save it from disaster. If aid is given, there should be stringent conditions for what the car industry must do in return in the form of restructuring, and this should apply only to future-oriented, environmentally friendly and innovative activities; for, indeed, whilst state aid may be able to rescue companies, it can also ruin other companies as a result of distortions of competition.
(FR) Madam President, Mr President-in-Office of the Council, Commissioner, ladies and gentlemen, this has already been said several times. The automotive industry, directly or indirectly, accounts for 12 million jobs within the European Union. That represents 10% of European GDP. The automotive industry is today facing a serious crisis: the European market has fallen by around 15%. This decline could reach 17% to 20% for the final quarters of 2008.
Manufacturers' results are falling. In this context, the lack of funds is the primary danger facing this industry. Consequently, the manufacturers are cutting production and trying to reduce structural costs. Jobs become the first victims of the crisis.
As you said, Mr President, faced with this crisis, what is needed is a coordinated response from Europe and the Member States, especially those directly concerned. The financial support of the EIB that is planned is necessary.
Of course, I endorse your proposals. Firstly, we must support investment, particularly for the design and development of clean vehicles and the development of hybrid and electric vehicles. We must also support the market through financial incentives to renew those cars on the road. As the Commissioner said, old cars account for a significant part of the pollution generated by cars as a whole.
However, we must also set up a stable and ambitious but realistic regulatory framework. The objectives for reducing CO2 emissions must be upheld, manufacturers have devoted - and are still devoting - large amounts to this, but realism must plead in favour of restraint in the fines imposed for failing to achieve the objectives. Excessive fines would eliminate general manufacturers.
Let us not forget that the automotive industry is the industry hit by the toughest ecological requirements.
Finally, in the current circumstances, it would be detrimental to the manufacturers to undermine the protection covering external bodywork parts.
(IT) Madam President, Commissioner, ladies and gentlemen, I think this debate we are having on one of the most critical sectors in the European economy is timely.
The world economy is getting worse and worse and the already negative context for the car industry in Italy and in Europe is also deteriorating. The minister referred to the data earlier; there has been a marked fall in sales of 5% in 2008. Italy has seen a fall of over 18% in October alone, which is the worst figure in over ten years in the sector.
This is thus a crisis which is affecting all the most important European markets, but I would like to stress that it is not just the car production sector that is feeling the effects of the crisis, but the whole supply chain, with a particularly detrimental impact on firms specialising in producing components for cars.
As has been said, the crisis is hitting the whole sector, and merely by way of example I will mention the situation in Italy on the Tuscan coast where, in recent months, following relocation processes, recourse has been had on a massive scale to the wages guarantee fund, imposed on hundreds of workers, and to the dismissal of employees working on temporary contracts. One example, among many, gives us an idea of how very serious the situation is, and that is the Delfi group, whose workers have been relying on the wages guarantee fund for two and a half years. Urgent steps are needed to redeploy them, starting with the efforts initiated by local government bodies.
It is now clear, however, that there is a partial impotence on the part of national, regional and local institutions, and hence a need for strong commitment and action by Europe, including confronting the multinationals on the problems of relocations and thus the need to adopt, Europe-wide, measures designed to contain this crisis in order to avoid the impact in social and employment terms.
(IT) Madam President, ladies and gentlemen, the financial crisis is teaching us that we need to go back to the real economy and thus we need to help the European manufacturing industry to recover, particularly at a time when the US, led by Barack Obama, is preparing to change economic relations worldwide to some degree.
There should be no talk of State aid, but we ought to strengthen our manufacturing industry in three areas: recycling, which should be understood in the same way across Europe, the repositioning of production to focus on innovative sectors and the provision of information to consumers and significant action within the World Trade Organisation to rebalance customs tariff barriers, most of all in relations between the European Union and the Far East.
Additionally, we must not forget investment in research in the sector and also in large-scale infrastructure, both tangible and intangible. We must play a fair game within the world. Today, the rules are changing, and we need to use the conclusions of the G20 to go back to an equal departure point.
(SV) Madam President, jobs are what is important around Europe now. What we are seeing within the motor industry is an industrial challenge that is also characteristic of other parts of the European economy. What must not be allowed to happen now is for us to have a situation whereby state aid undermines employment in companies in one country but boosts it in another. We cannot have state aid that is to the detriment of the industry within one area and to its benefit in another area, because that would lead to unemployment and a loss of jobs that would proceed across Europe step by step. We must not have state aid that makes things more difficult for vibrant companies and keeps afloat companies that can no longer survive alone. The problem in the motor industry is a long-term one that we have seen more clearly in this financial crisis, but where we have, for a long time, seen large-scale losses and weakening demand around the world, as well as overcapacity.
What is important now, first and foremost, is to ensure that demand exists in Europe. This means tax cuts in order to make it possible for there to be demand from European households for the products that are produced here. It means ensuring that European industry is able, in area after area, to be a leader in terms of technology and development, as well as within the environmental and energy sectors too. That is where public efforts should be focused.
Yet it also means clearing the way for the European motor industry to be a global player. This means ensuring that we can have open free trade in which the European motor industry has access to world markets. It is therefore important to remember that those who stand in the way of free trade and progress in the Doha Round today are, in actual fact, hindering the opportunities for the European motor industry to grow in the large markets of the future.
(IT) Madam President, ladies and gentlemen, faced with the extremely serious crisis that is affecting the car sector from the US to our continent, Europe has a very clear choice: either to remain inactive and observe this collapse in demand and production, the effects of which we cannot even calculate today, in the name of an abstract consistency with a theoretical model of market liberalism, with total respect for competition, as some voices have urged here today, or to take on its responsibilities to tackle the situation properly.
We have opted for the second choice and we call upon the Commission and the Council to show decisiveness and determination. We welcomed what Commissioner Verheugen said and we hope that none of his colleagues hold him back too much in this determination. This is an exceptional situation and thus exceptional responses are required.
On the other hand, ladies and gentlemen, the financial crisis has shown us some actions by political and economic authorities who have made choices in terms of conduct and investment of public resources which, up until a few months ago, would have been unthinkable. Our action should, however - and I am just finishing - be selective, combine strategy with urgency, and should encourage, both through more attractive loans and support for demand, a selective repositioning towards more environmentally sustainable production.
Madam President, in my view, Europe's car industry has shown remarkable resilience in the past few years, despite some extremely tough economic conditions and a veritable deluge of EU legislation. Our car manufacturers lead the world for environmental awareness, technical standards and innovation. It is a record that deserves to be supported and not undermined. I am particularly proud of the UK car industry and, if I may, would like to make a plug for my local Nissan company - the most productive car plant in Europe - which is located in my region in North-East England.
Nobody would dispute the importance of environmental protection, but I am extremely concerned that, in our rush to prove our green credentials, we are sometimes in danger of destroying a very important and successful industry. Already we are seeing a massive fall in sales in the UK. Sales last month were down 23%. Rather than imposing a very rigid and inflexible timetable for change in the industry, we should be seeking to support the industry and give it the incentive to make the changes that are necessary to bring about their future. If the car industry has our political support - and our political support for the supplier and component industries too - we can help them to get through this difficult period.
I hope that the Commission will be extremely vigilant with regard to Member States stretching the limits on state aid to car manufacturers. In Britain, we have a very long and a very unsuccessful history of state support for the auto industry. We managed to get out of that in the 1980s. I hope we will not go back there again because, if we pour public money into the car industry, what about the building industry, the construction industry and the food industry? All industries are suffering and we must be extremely careful with the hard-pressed taxpayer's funds to ensure that we do not throw too much more of it into the car industry. This did not work in the past and will not work in the future. I hope the Commission will be extremely vigilant in keeping an eye on errant Member States that might be tempted down this unsuccessful road.
(NL) Madam President, Commissioner, ladies and gentlemen, as has been said before, the car industry is a vital sector; indeed, it is a key sector for the European economy, providing, as it does, direct or indirect employment to 12 million people. This is enormous. I therefore believe that cheap loans for this key sector are more than justified, but this fresh money should obviously be put into new, environmentally friendly technologies. We can expect the European car manufacturers to join forces to an even greater extent when it comes to developing these new technologies, for example, to create affordable, high-performance batteries for electrical cars.
We should recognise, moreover, that Europe itself has also made its share of mistakes. We have possibly invested too heavily in hydrogen, while we now need economical, electrical hybrid engines in the very short term. This is why we should, perhaps, adjust our priorities and projects, particularly in the context of the Seventh Framework Programme for Research and Development. It should be our ambition, and indeed why not, to have all new cars in Europe run on electricity, hybrid or not, by 2020. Why should this not be possible? In order to achieve this, we need a prompt switch-over, which means that we must also invest in training the workers involved. Commissioner, we are counting on your agreeing that aid for training workers is a future-oriented and justified investment and that it is considered as such. Moreover, various manufacturers, including Ford in Genk and Opel in Antwerp, are already investing and making huge efforts, including on behalf of vulnerable groups of the labour market. It is, to my mind, justified to further encourage and reward policy of this kind.
Finally, the CO2 legislation which we shall be approving in the next few weeks is the perfect opportunity to set our sights high. Crises invariably create opportunities. We now have to make a combined effort to create these next-generation cars. If we persevere now, then the European Union will dominate this market for decades to come, hence this appeal to the European manufacturers to abandon the trenches and go on the offensive.
(FR) Madam President, what should be our strategy to overcome this crisis? Right now, the facts are before us. The crisis is affecting all manufacturers and there is a knock-on effect hitting the 12 million European citizens who work in the automotive industry.
We must think, first and foremost, of these workers and their families and we must make it our priority to protect them by answering this troubling question: what is the strategy needed to overcome this crisis?
A fast and effective united and structured industrial policy for the medium and long term, a 'new car deal', a coordinated response by Member States and the Union that will be equal to the situation.
I hear, in this Parliament, the old dogmatic views of outdated liberalism resurfacing: no help, no subsidies, competition, nothing but competition. Ladies and gentlemen, the time has come for regulation, for public action. We therefore need a new car deal, an ambitious and intelligent plan for the automotive industry, first of all to save jobs and develop employment in Europe, with support for training. Then, to speed up the technological change of these enterprises to clean and intelligent vehicles, with the resolve to revive demand, by simplifying the renewal of old cars on the road, which are generators of pollution, through the creation of a European environmental bonus.
In short, Europe must act and must not fail to respond. It must act and not be silent and take no action. We must act and act intelligently to support this transformation.
(RO) We are living in a world where we have gone from getting around using one horse per person to getting around with tens or hundreds of horse power. 4- and 5-seater cars are carrying just one person more than 75% of the time. They have been using 7.5 litres of fuel per 100 kilometres over 100 years.. The major problems facing mankind are problems relating to behaviour and pollution. We therefore need to think about and use cars differently. They need to be much smaller, quite safe, green, using a few litres per 100 kilometres and at prices which will allow human behaviour to be controlled in the future.
(NL) Madam President, with all due criticism of the car industry and of the way the Commission has operated, we have no choice but to devote attention to the car industry because, like housing construction, it is facing a dramatic decline. All the alarm bells are ringing, so we must act on time, in the short term and in a targeted manner.
I should like to stress three things: this should involve not only the major car manufacturers, but also suppliers and financing companies. The restructuring exercise should focus on cleaner, more economical cars, and certain aspects will need to be coordinated at European level. We must discourage Member States from flying solo, which could exacerbate the problems in neighbouring countries. This is particularly important to suppliers, because they work across borders. They operate within the internal market and should be able to enjoy the measures to the same extent, and not just at national level. This level playing field should be closely monitored by the European Commission. As such, I support the role which the Directorate-General for Competition has been assigned in this connection.
(FR) Madam President, having paid to save the banks, we now have to save the automobile industry and once again, of course, with public funds. For more than ten years, however, we have been alerting the automobile industry of the consequences of CO2 emissions on public health. For more than ten years, we have been calling for the industry to build clean cars. For more than ten years, it has turned a deaf ear and has resisted with the powerful automobile lobby. It has been holding back any development. Recently, Commissioner, and you are in a position to know this, in this Parliament it opposed 'CARS 21' in order not to reduce emissions below 130 grams.
Yet, after making considerable profits, which were not reinvested in industrial restructuring, the financial crisis has become a good excuse to ask for public aid and sack workers left, right and centre. Are consumers going to be fooled yet again? In fact, consumers are going to have to pay so that they can obtain a clean car on the market, with no guarantee that it will be cheaper, just as in the present situation.
It is therefore elsewhere that the automobile industry must be steered to avoid future bankruptcies because we must prepare for the post-car era.
(DE) Madam President, first of all, we would observe that the markets in Europe that have been less subject to collapse have a clear regulatory environment in respect of legislation on the taxation of CO2 and a clear regulatory environment in respect of what is expected of car makers. Mr Jouyet, if your Presidency were to succeed in obliging the Member States to create clear regulatory environments as quickly as possible, even the consumer would regain confidence. That would be the best possible aid for the motor industry.
There is something else we should do. We should not, at this point, be talking about subsidies amounting to billions whilst, at the same time, threatening the motor industry with fines amounting to billions if targets are not met. That makes no sense. It provides a massive amount of uncertainty and makes vehicles more expensive for consumers. We need to proceed differently, put a vision in place and announce that, by the end of the 2020s, 20, 25 or 30% of cars should be emission-free. That would spark innovation and bring it to the fore, whilst also providing clarity to consumers about the future strategy of the motor industry in Europe.
(ES) Madam President, in the current crisis situation, the laudable efforts of the French Presidency and the Industry Commissioner, Mr Verheugen, should be congratulated. However, we need more, and urgently. We also need to hear the Industry and Competition Commissioners speaking in harmony.
The car industry, which means manufacturers, support industry, distributors and finance companies, needs an urgent and audacious multifaceted aid plan. People will not understand modesty and reticence when decisions are made about the aid needed to support the car industry, given its direct, mass and high-quality employment, particularly in comparison to the diligence shown in helping the financial sector, in which the most serious errors have been judged with benevolence.
The Opel workers at Figueruelas in Zaragoza, who have assisted and supported the future of their company in Spain and Germany, will not understand, nor will the government of Aragón or the Spanish government which are utilising all their investment resources and hoping for cooperation and leadership from the European Union.
We need a rapid and audacious plan which will quickly help to replace the European car fleet with safer and cleaner vehicles. We need a European 'Plan Renove' or renewal scheme, as from December, which will encourage everything from direct investment to consumption.
European car manufacturers, and also the support industry, distributors and finance companies, also need aid and guarantees. A quick, straightforward and logical agreement on the vehicles and emissions issue would also be helpful.
(IT) Madam President, ladies and gentlemen, Mr Juncker, President of the Eurogroup and Prime Minister of Luxembourg, has stated that we need a European strategy to save the car industry in response to the rescue plan announced by the United States. I am fully in agreement with what has been said and I hope that it will happen.
At the next meeting of ministers of finance of the Member States, the European Investment Bank will propose an increase in loan volumes of 20 and 30% in 2009 and 2010, amounting to EUR 10-15 billion per year for the car industry, and this decision is extremely timely. Some Member States have already taken independent action: the German government, for example, submitted early in the month an aid plan targeting the economy, with the idea of generating new investment amounting to EUR 50 billion over the next year. Among the key sectors involved is the car industry.
I hope that the European Commission will do the same, acting as a body. Aid to the sector should be invested within the European Union, and therefore should go to firms that are not relocating their production operations. Every decision to grant aid to firms is extremely welcome, given the circumstances, and its main goal should be to shore up employment and stimulate investment within Europe.
(NL) Madam President, Commissioner, I actually agree with the comments made by Mrs Harms. The support that is needed for the car industry indeed represents failing industrial policy. For years, there has been talk about the need to prepare the car industry for the 21st century, which ultimately did not happen. Again and again, the car industry has turned a deaf ear to the appeals for cleaner and more economical cars. Ultimately, we have nothing to show for it. The car industry has done nothing in the way of innovation to produce cars with less CO2 emissions, and still there is the lobby to ease the CO2 requirements on the car industry, which is a crying shame.
The question is: where do we go from here? I think that we can continue to support the car industry, but that this must be coupled with very strict requirements, and that real support should be given only to electrical cars, an entire programme to make the electrification of the car industry possible and, of course, to the retraining of workers. After all, it is very important that the workers in the car industry should have a future. They should never be forgotten.
Madam President, I would like to thank all the speakers. It is a very rich debate on an important matter and I share, like the Presidency, the feeling that has been expressed by the majority of you, namely that it is absolutely vital that we assume full responsibility to face up to this exceptional situation that is hitting a key industry: the figures are, as you pointed out, 12 million jobs in the European Union and an industry hit by the financial crisis, due to the level of consumer credit which is the hallmark of this industry.
Moreover, it is an industry that has to face up to unparalleled ecological challenges. Falling behind schedule is one thing, not making up the lost time is another, just when we are also committed to adopting the energy and climate change package, which is one of the great challenges the European Union has to face.
This is, therefore, an exceptional situation and the European response, for the Presidency, must be equal to these challenges. This response must take into account three factors.
Firstly, what our third-country partners are doing. We must retain the competitiveness of this European industry. Secondly, we must retain the major objectives of the European Union: the Commission's proposals must promote the achievement of the energy and climate change package objectives with which you are familiar. Concerning vehicle CO2 emissions, I believe we are close to an agreement and that it is within reach in the context of the procedures involving your Parliament, the Commission and the Council.
Thirdly, we must also respect the integrity of the internal market. Transparency and equal treatment and coordination are essential but this does not in any way preclude, when there are circumstances such as the ones we are experiencing at present, temporary targeted support, determined and granted on the basis of commitments also undertaken by the automobile industry.
I note the lines of action proposed by Commissioner Verheugen which I consider to be good initiatives and which the Presidency supports, either through loans from the European Investment Bank for the most significant ecological investments, or through tax incentives to make the demand for cars more compatible with environmental requirements, to renew cars on the road that are ageing and therefore move further away from the environmental requirements, to reduce the cost of motor vehicles, which also seems to be an important objective, and to move more in the direction of vehicles that are more economical. Finally, I consider that when facing crisis situations, developing public guarantees is also important in this sector.
I also think that we need to have incentives to develop training and, in certain cases, retraining, because in the coming weeks and in the first few months of 2009, we can, unfortunately, expect to see an even more difficult situation.
Everything proposed by Commissioner Verheugen seems to me to be heading in the right direction and we shall support him. It is now a question of time, we must act fast and I also approve the idea expressed by Mr Goebbels of a stable and offensive European framework so as to retain the competitiveness of this vital industry.
Madam President, ladies and gentlemen, I think it is a shame that Mrs Harms is no longer present. After such an unorthodox attack - one which was pushing the limits of defamation - it would have been right to have allowed me the opportunity to answer her. I will now do so in writing. However, on behalf of the Commission, I reject in the most definite possible terms Mrs Harms's claims in both style and substance.
(Applause)
That is unacceptable.
On the matter itself, the European motor industry is not on a medical drip. Some of the interventions gave the impression that what we are dealing with here is a sector that is either dependent on or is calling for subsidies. No subsidies are paid to the European motor industry, nor has it asked for any. Our entire industrial policy is, of course, based on the idea that we want to be independent of subsidies.
The only instrument available is low-interest credit from the European Investment Bank. Let me make it clear to everyone, however, exactly what that means - these credits are at interest rates that are perhaps around 1% below standard market rates. This is necessary in order to be able to finance the investments which, for example, you, as the European legislator, demand from the car makers, namely investments in modern, environmentally friendly technologies. That is why the European Investment Bank does this, and not only for the European motor industry. The impression has been given in this Chamber that the motor industry is the only European sector able to make use of this credit facility from the European Investment Bank. No, that is not the case. It crosses all sectors and is thus not at all specific to the motor industry. I would ask you all urgently to avoid giving out the impression in this House that the European motor industry is a destitute sector on a state-supplied drip. The industry is not on a drip, nor does it need to be, because in its technical position and its competitiveness, it is quite clearly the best-performing motor industry in the world. I am absolutely convinced that it will continue to be so.
We have been working for years - with the industry and with science - on developing the modern technologies of the future. In the context of the Seventh Framework Programme, we are spending a lot of money on this, and have been for a number of years. We are working intensively to ensure that the framework conditions for this industry are stable. It was the first industrial sector for which we developed a sectoral policy of this nature at all, and the reason for this was precisely the fact that we saw future problems facing this sector in good time.
On the case of Opel, I would like to reiterate: it is an absolutely exceptional, extraordinary situation that has nothing to do with the business policy of the company itself. This is exclusively the consequence of problems that arose in the United States of America which have an impact on Europe and for which we need to find an answer.
One final point - Mr Groote spoke about a subject of special interest to him, namely the 'Volkswagen Law'. I am not of the belief that it would be a good idea to launch a European initiative with the aim of setting up similar statutory regulations for all European car makers. Hardly anyone else would agree with this idea, either. To my knowledge, Mr Groote, the Commission has not changed its view on this matter. Decisions can be expected soon, however.
The debate is closed.
The vote will take place at 11.30 a.m.
Written statements (Rule 142)
The world's car industry has got into difficulties, though that is not true for all plants. Porsche has found a new way of making money, and that is to take up options to buy shares in Volkswagen. That, however, is not a solution to VW's problems or those of other car factories.
The bank crisis has brought with it a car crisis: in a deflating economy, people cannot afford to buy new cars or the fuel to put in them. The European Investment Bank wants to rescue the car industry in the name of the EU, but we need to think again about whether the world is going to need all the capacity that is used today for producing cars. If EIB loans went towards new energy and environmental technology, that would meet the world's real needs at the present time more successfully. The loose money which consumers used to buy new cars in recent years has gone, and it is not coming back.
The car manufacturing industry is one of the driving forces of the European economy. Approximately 300 000 cars and 300 000 goods and passenger vehicles are produced in Europe every year. Road transport is responsible for 72% of all emissions generated by transport, but the time has now come for us to reaffirm the importance of the car manufacturing industry from an economic and social perspective.
The financial crises and economic recession are having a severe impact on the car industry, which guarantees, both directly and indirectly, more than 15 million jobs. 2012 will be a crucial year for Europe's car manufacturing industry as new requirements will be introduced with regard to fuel quality, pollutant emission restrictions, type certification and the safety of road users.
In order to make our road traffic greener, the Union intends to introduce bonuses for greener vehicles and penalise those which cause more pollution. The 'Climate Change' package will therefore become one of the means aimed at boosting demand for greener, safer vehicles.
Social Europe is based on economic development and, in an equal measure, on social values. The European car industry must be supported to respond to the new challenges so that existing jobs can be preserved and it can remain competitive.
(The sitting was suspended at 11.25 a.m. and resumed at 11.35 a.m.)